Citation Nr: 0519681	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-08 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for disability claimed as 
due to exposure to Agent Orange to include respiratory 
impairment including asthma, mild chronic obstructive disease 
(COPD) and reactive airway disease, methacholine challenge 
positive, chemical hyperreactivity syndrome, and disrupted 
immunologic imbalance/disregulation.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1966 to September 
1969 during which time he had service in Vietnam and is 
presumed to have been exposed to Agent Orange.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Service connection is in effect for post-traumatic stress 
disorder (PTSD) for which a 100 percent rating is assigned; 
and for scars of the right thumb, visceral surface of the 
upper lip, left eyebrow and burn scars on the right neck and 
right face, each rated as noncompensably disabling.

Although the RO has also been addressing a separate issue of 
entitlement to service connection for an otherwise 
unidentified disability alleged as due to exposure to Agent 
Orange, a review of the pending claims supports that the 
remaining appellate issue is most properly stated as a single 
entity, albeit an all-encompassing one, as shown on the front 
cover of this decision, and that this fully contemplates all 
substantive facets of the pertinent issues presented by the 
veteran herein.

Nonservice-connected pension benefits have been in effect 
since April 17, 1996.  The veteran has also been found to be 
entitled to Chapter 35 benefits.  More recently, during the 
course of the current appeal, the RO granted entitlement to 
special monthly pension by reason of being housebound from 
April 17, 1996.  

The veteran initially asked that he be permitted to provide 
testimony at a hearing, but since he is unable to give 
testimony or even be present for a sustained period in a 
building without purer air and envionment than could be 
provided by VA, he has agreed that a hearing is not now 
required.  


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's service in Vietnam presumes his exposure to 
Agent Orange.

3.  The aggregate evidence of record and private and VA 
medical opinions raise a doubt as to a causal relationship 
between the veteran's Agent Orange exposure in service and 
the veteran's subsequent development of respiratory 
disability including asthma, mild chronic obstructive disease 
(COPD) and reactive airway disease, methacholine challenge 
positive, chemical hyperreactivity syndrome, and disrupted 
immunologic imbalance/disregulation, and/or an impacting or 
otherwise associative relationship between some of these 
disorders and his respiratory complaints to include 
progression thereof beyond what might be considered natural 
progress as a result of service.



CONCLUSION OF LAW

Disability claimed as due to exposure to Agent Orange to 
include respiratory disability including asthma, mild chronic 
obstructive disease (COPD) and reactive airway disease, 
methacholine challenge positive, chemical hyperreactivity 
syndrome, and disrupted immunologic imbalance/disregulation 
was either incurred in and/or aggravated by service and/or is 
not dissociable from service connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1116, 1153, 5103, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

During the course of the current appeal, many changes have 
taken place with regard to the duty to assist veterans and in 
related matters with regard to evidence and notice.  However, 
based on the evidence of record in this case, the development 
that has taken place, and particularly given the resolution 
reached herein, the Board is satisfied that all due process 
has been fulfilled, that the veteran has been fully apprised 
of his rights and obligations, and has been assisted to the 
extent that the record is sufficient and fully supports the 
decision rendered herein, and that he is not in any way 
prejudiced thereby.




Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2004); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995). Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability.  Id.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, in adjudicating a claim for service connection, 
VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of §3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and 
subacute peripheral neuropathy; Porphyria cutanea tarda; 
Prostate cancer; Respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era. See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6).  Second, the veteran must be diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e). 
See Brock v. Brown, 10 Vet. App. 155, 162 (1997). If a 
disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's service records are in the file for comparison.  

In service, the veteran was noted to have been seen for 
chronic bronchitis in November 1966; had trouble breathing 
and was thought to have possible pneumonia in July 1968; had 
shortness of breath in September 1968 on exercise 
examination; and reported a history of breathing problems at 
the time of separation.  

Extensive post-service records are in the file particularly 
with regard to recent clinical symptoms and history.  VA 
diagnoses in the mid-1990's included COPD and bronchitis.  He 
was felt to also experience asthma which had started as a 
child; and had some respiratory problems due to long history 
of cigarette smoking.  He was also treated for what was 
diagnosed as pneumonia in 1999, obstructive airway disease, 
and coccidioidomycosis.  The veteran apparently quit smoking 
in the mid 1990's.

Starting in the mid to late 1990's, the veteran has developed 
significant chemical hypersensitivity.  

In pertinent part, and after discussing the veteran's 
multiplicity of symptoms (i.e., dramatic increase in weight, 
chronic weakness, recurrent night sweats, chronic headaches, 
occasional dizziness, blurred vision, mouth sores, nasal 
obstruction and congestion, stiff neck,  throat swelling, 
chronic chest pain, peripheral edema, dyspnea, cough, 
wheezing, hay fever, asthma, abdominal pain, black and bloody 
stool with alternating constipation and diarrhea, joint pain, 
joint swelling, arm and leg weakness, back pain, memory 
difficulty, balance problems, insomnia, anxiety, rashes, mole 
changes, etc.), a statement is of record from a pulmonary 
medicine specialist, CJR, M.D., dated in February 2000, in 
that regard:

Impression: Chemical hypersensitivity, 
the etiology of which is unclear.  I do 
recognize that this young man has a 
history of asthma, and certainly many of 
his symptoms sound asthmatic in nature, 
although again, it is difficult to have 
clarity about his history.  He is 
strongly convinced that his symptoms are 
all a manifestation of his exposure to 
Agent Orange.  Although I certainly 
cannot deny that this may have played a 
role, I do not feel comfortable in 
ascribing all of his pulmonary 
symptomatology to that exposure.  Perhaps 
a toxicology evaluation or an 
environmental hygienist, or an 
occupational medicine specialist might be 
more appropriate to evaluate the extent 
to which this exposure has modified his 
pulmonary function.  (emphasis added).

Extensive clinical evaluations are in the file from various 
private facilities and physicians including environmental and 
occupational specialists.  One such evaluation dated in the 
Fall of 2000 was to the effect that while the veteran was 
concerned that his exposure to Agent Orange had caused his 
respiratory problems, the physician, SM, M.D., felt that such 
exposure had not been associated with increased risk for 
asthma as such.  She noted that he did have significant 
chemical sensitivities and the impact thereon was not within 
the capacity of her facility to further research and address.  
It was also noted that his various sensitivities certainly 
had an intimate impact on and were clearly a trigger for his 
bronchial hyper-responsiveness and associated asthmatic 
symptoms.

Numerous, complex and detailed statements are of record from 
MRG, M.D., who has set forth his qualifications as an 
internist with board certification in General Preventive 
Medicine and Occupational Medicine, and board certification 
in Internal Medicine, Toxicology and Emergency Medicine, and 
a practice in those specialties for 27 years (at the time of 
one April 2002 report).  Dr. G indicated that he was quite 
familiar with the problems that the veteran had had, and also 
aware of the controversies associated with his exposure to 
Agent Orange, but felt that the opinion offered was valid to 
a reasonable medical certainty.  

Dr. G specifically stated that the veteran had (1) reactive 
airways disease, which was shown to be Methacholine 
challenged positive; (2) was a "victim of chemical 
hypersensitivity syndrome, and in that sense is chemically 
challenged and often "reacts to exposures to 'haptognic', 
xenobiotic compounds of a volatile nature, which other 
members of our society would be non-responsive and non-
reactive to.  In layman's terms, this means that if he 
inhales these compounds, he will react more severely than 
would others exposed to the same compounds". 

Dr. G further stated that the veteran had 

(3) previously been exposed to 24D, 45T, 
and TCDD, all related to Agent Orange 
applications that occurred during the 
course of his service in the U.S. miliary 
operations in the Viet Nam War, occurring 
during the 60's and 70's. 

He, indeed, has multiple sequelae 
secondary to #3 above, and these include 
the fact that he is now demonstrably 
immune toxic.  He had been shown to carry 
chronically elevated markers of 
activation, as well as some other markers 
which reflect simultaneous immune 
suppression as outlined below.  (emphasis 
added).

The physician then cited in detail the complicated and wide-
ranging problems currently encountered in that regard.

In a subsequent discussion, Dr. G detailed the veteran's 
inservice toxic exposures, noted that the veteran had a 
history of other problems, attributed many symptoms to that 
inservice exposure, and specifically reported, in part, that 
the veteran 

had on repeated occasions, experienced 
pneumonias (x), all of which were 
indicative of a compromised immune system 
that has retrospectively been related to 
the immunologic deregulation and toxicity 
associated with his exposure to Agent 
Orange and its TCDD contaminants.  
(emphasis added).

Analysis

The Board recognizes that this is an unusual case, for a 
number of reasons, and that satisfactory answers to the 
issues raised have not come easily.  That does not mean, 
however, that the claim cannot be resolved with equity.  It 
is possible that additional records are available somewhere, 
and given the complexity of the subject matter and the nature 
of his symptoms, undoubtedly additional specialized studies 
could be undertaken.  However, that is all unnecessary.

It may well be that the veteran had asthma as a child.  He 
also smoked for a period of time.  Nonetheless, he developed 
a number of additional respiratory problems in service which 
would, under reasonable standards, reflect an increase in the 
preexisting disability beyond what might be considered to be 
that anticipated in the natural progression thereon.  These 
have continued to date.  It is noteworthy that as identified 
above, medical opinion has been provided to the effect that 
his respiratory problems may well be in part due to his Agent 
Orange exposure.  And while that physician opined that all of 
his breathing problems could not be necessarily attributed 
thereto, it is not required that everything be singularly due 
to that exposure, but rather that the exposure was a 
significant contributor.  Secondary impact is adequate.  That 
is not only sufficient, but the Board finds that that has 
been reasonably established.

Perhaps even more important in this case, however, is not the 
isolated asthmatic or even COPD or other respiratory 
symptoms, but the additional problems manifested by the 
veteran to include methacholine challenge positive, chemical 
hyperreactivity syndrome, and disrupted immunologic 
imbalance/disregulation.  His inability to exist or perform 
in even the most minute manner within an unprotected every-
day environment, as clearly described in evidence of record, 
is both awesome and truly regretable.

In this regard, the Board would note that the veteran is 
presumed to have been exposed to Agent Orange while serving 
in Vietnam.  There are clear-cut and entirely unequivocal 
opinions of record, from medical professionals whose 
expertise is unquestioned, to the effect that given that 
exposure, the veteran has  multiple sequelae secondary 
thereto to include demonstrable immune toxicity.  The Board 
is not in a position to quibble with the expert opinion, and 
resolving all doubt in his favor, service connection is 
warranted. 


ORDER

Entitlement to service connection for disability claimed as 
due to exposure to Agent Orange to include respiratory 
disability including asthma, mild chronic obstructive disease 
(COPD) and reactive airway disease, methacholine challenge 
positive, chemical hyperreactivity syndrome, and disrupted 
immunologic imbalance/disregulation is granted.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


